DETAILED ACTION
1.	The amendment filed on 12/09/20 has been entered.

Claims 1-9 have been cancelled.

Claims 10-14 are pending.


Allowable Subject Matter
2.    Claims 10-14 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: See Previous Office action mailed on 9/24/20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.


/AHMED N SEFER/Primary Examiner, Art Unit 2893